Exhibit 10.1


EMPLOYMENT AGREEMENT

        This Employment Agreement (this “Agreement”) is entered into between
AVAX Technologies, Inc., a Delaware corporation (the “Corporation”), and Mr.
Richard P. Rainey, an individual (the “Executive”) residing at 203 North Blakely
Street, Dunmore, Pennsylvania, effective as of April 1, 2004, (the “Effective
Date”).

WITNESSETH:

        WHEREAS, the Corporation and the Executive desire to enter into this
Agreement, setting forth certain terms of the Executive’s employment.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
promises and covenants herein contained, it is agreed as follows:

1.

EMPLOYMENT; DUTIES, POWERS AND AUTHORITY


        (a)   The Corporation engages and employs the Executive, and the
Executive hereby accepts engagement and employment as President of the
Corporation.

        (b)   The Executive shall perform his duties with all such powers and
authority as appertain to such office in accordance with the Corporation’s
by-laws, subject to overall direction consistent with the legal authority of the
Board of Directors of the Corporation (the “Board”) and such duties, powers and
authority shall not be limited or materially changed by the Corporation during
the Employment Period. The Executive shall perform his duties hereunder from the
Corporation’s offices and at such other places as shall be necessary according
to the needs, business or opportunities of the Corporation; provided, that the
Executive acknowledges and agrees that the performance by the Executive of his
duties hereunder may require significant domestic and international travel by
the Executive.

        (c)   The Executive shall report solely to the Board, and, subject to
such direction and supervision, the Executive shall supervise, control and be
responsible for all financial aspects of the Corporation and have such other
executive powers and duties as may from time to time be prescribed by the Board.

        (d)   The Executive shall devote such of his time and efforts as shall
be necessary to the proper discharge of his duties and responsibilities under
this Agreement. The Executive may engage in other ventures and activities only
with the permission of the Board.

2.

TERM


        The Executive’s employment hereunder shall, unless earlier terminated,
be for a term of three (3) years (the “Initial Period”) commencing on the
Effective Date of this Employment Agreement. The Initial Period and any Renewal
Periods (as defined below) are collectively referred to herein as the
“Employment Period”. On a date not less than nine (9) months before the end of
the Employment Period, the Company and the Employee shall negotiate in good
faith whether to extend the Term of this Agreement for a further three year
period (the “Renewal Periods”) which term(s) are subject to earlier termination
as hereinafter provided.



-1-

--------------------------------------------------------------------------------



3.

COMPENSATION


        (a)   As compensation for the performance of his duties on behalf of the
Corporation, the Executive shall be compensated during the Employment Period as
follows:

      (i)   A base salary of not less than $200,000 per annum (the “Base
Salary”), subject to annual review commencing 12 months from the Effective Date;


      (ii)   At the sole and absolute discretion of the Board, the Executive may
be eligible to receive an annual incentive bonus (targeted to be 30%, the
“Target”), beginning with the first anniversary of the Effective Date during the
Employment Period. The Executive shall meet with the Chairman to establish such
objectives and performance standards (as the Board determines are to be taken
into account in determining the Executive’s bonus awards provided for herein. It
is assumed that the objectives will include performance criteria for the
Corporation and the stock of the Corporation, pursuant to the compensation plan
of the Corporation. In consideration of such bonus, the Executive may use some
or all of the criteria listed in Exhibit I to make its determination. The Target
shall be paid only if the Executive reasonably determines that the Executive has
met all of the agreed to Objectives and performance standards. The bonus may be
more or less than Target based upon the degree to which the Objectives and
performance standards are met or exceeded, and shall be calculated pursuant to
the Compensation Plan of the Corporation as approved by the Compensation
Committee of the Board of Directors.


      (iii)   The Corporation shall withhold all applicable federal, state and
local taxes, social security and workers’ compensation contributions and such
other amounts as may be required by law or agreed upon by the parties with
respect to the compensation payable to the Executive pursuant to this section
3(a) or otherwise in connection with his employment by the Corporation.


        (b)   The Corporation hereby awards to the Executive the right and
option to purchase from the Corporation all or any part of an aggregate 250,000
shares of the Common Stock of the Corporation, par value $.004, at an exercise
price of $0.125 per share. These options shall vest and be exercisable in
accordance with the terms and conditions of the Corporation’s Incentive Stock
Option Plan. In addition, from time to time, at the discretion of the Board of
Directors, the Executive may be entitled to additional stock options pursuant to
the Corporation’s Incentive Stock Option Plan.

        (c)   The Corporation shall reimburse the Executive for all normal,
usual and necessary expenses incurred by the Executive in furtherance of the
business and affairs of the Corporation, including reasonable travel and
entertainment, against receipt by the Corporation of appropriate vouchers or
other proof of the Executives expenditures and otherwise in accordance with such
Expense Reimbursement Policy as may from time to time be adopted by the Board of
Directors of the Corporation.

        (d)   The Executive shall be entitled, during the Employment Period, to
not less than four weeks per year of paid vacation time, so long as it does not,
in the discretion of the Board, disrupt operations. The days selected for the
Executive’s vacation must be mutually agreeable to the Corporation and the
Executive.

        (e)   During the Employment Period, the Executive shall be entitled to
participate in any group insurance, hospitalization, medical, dental, health and
accident, disability or similar plan or program of Corporation now existing or
established hereafter to the extent that he is eligible under the general



-2-

--------------------------------------------------------------------------------



provisions thereof. The Corporation shall at all times during the term of this
Agreement maintain at its expense life insurance on the life of the Executive
with death benefits of at least Six Hundred Thousand Dollars ($600,000) in the
form of a policy owned by the Executive, the beneficiaries of which are the
Executive’s estate or other beneficiaries designated by the Executive. Upon
termination of this Agreement, the Corporation shall transfer the policy and all
accrued benefits thereunder to the Executive at no cost to the Executive such
that thereafter the Executive may maintain the full benefits of the policy by
paying premiums that become due for periods after termination at levels not
greater than those being paid by the Corporation during the term of this
Agreement.

        (f)   The Executive shall continue to be entitled to receive his salary
and benefits hereunder during any period (up to a maximum of 10 business days
(or such greater number of days as are consistent with the Corporation’s sick
leave policies) per year) during which he is unable to perform his duties
hereunder because of ill health or Disability (as defined below).

        (g)   Subject to paragraphs (d) through (f) of Section 10 below, the
Executive must be an employee of the Corporation at the time that any
compensation is due in order to receive such compensation.

4.

REPRESENTATIONS AND WARRANTIES BY EXECUTIVE AND CORPORATION


        The Executive hereby represents and warrants to the Corporation as
follows:

        (a)   Neither the execution and delivery of this Agreement nor the
performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default under (whether immediately, upon the giving of
notice or lapse of time or both) any prior employment agreement, contract, or
other instrument to which the Executive is a party or by which he is bound.

        (b)   The Executive has the full right, power and legal capacity to
execute and deliver this Agreement and to perform his duties and other
obligations hereunder. This Agreement constitutes the legal, valid and binding
obligation of the Executive enforceable against him in accordance with its
terms. No approvals or consents of any persons or entities are required for the
Executive to execute and deliver this Agreement or perform his duties and other
obligations hereunder.

        The Corporation hereby represents and warrants to the Executive as
follows:

        (a)   The Corporation is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, which has all
requisite corporate power and authority to own its properties and conduct its
business in the manner presently contemplated.

        (b)   The Corporation has full power and authority to enter into this
Agreement and to incur and perform its obligations hereunder. This Agreement
constitutes the legal, valid and binding obligation of the Corporation
enforceable against the Corporation in accordance with its terms.

        (c)   The execution, delivery and performance by the Corporation of this
Agreement does not conflict with or result in a breach or violation of or
constitute a default under (whether immediately, upon the giving of notice or
lapse of time or both) the certificate of incorporation or by-laws of the
Corporation, or any agreement or instrument to which the Corporation is a party
or by which the Corporation or any of its properties may be found or affected.



-3-

--------------------------------------------------------------------------------



5.

NON-COMPETITION


        (a)   The Executive understands and recognizes that his services to the
Corporation are special and unique and agrees that, during the Employment Period
and for a period of two years from the date of termination of his employment for
cause hereunder, he shall not in any manner, directly or indirectly, on behalf
of himself or any person, firm, partnership, joint venture, corporation or other
business entity (“Person”), enter into or engage in any business directly
competitive with the Corporation’s business or relating to — immunotherapies for
the treatment of cancer, or other therapies, treatments or matters within the
scope of, or research and development relating to, the Corporation’s business,
either as an individual for his own account, or as a partner, joint venturer,
executive, agent, consultant, salesperson, officer, director or shareholder of a
Person operating or intending to operate within the area that the Corporation
is, at the date of termination, conducting its business (collectively,
“Restricted Business”). This paragraph 5(a) shall be null and void if the
Executive is terminated by the Corporation for any reason other than that
pursuant to Section 10(a)(iii).

        (b)   In the event that the Executive breaches any provisions of this
Section 5 or there is a threatened breach, then, in addition to any other rights
which the Corporation may have, the Corporation shall be entitled, without the
posting of a bond or other security, to injunctive relief to enforce the
restrictions contained herein. In the event that an actual proceeding is brought
in equity to enforce the provisions of this Section 6, the Executive shall not
urge as a defense that there is an adequate remedy at law nor shall the
Corporation be prevented from seeking any other remedies that may be available.

6.

CONFIDENTIAL INFORMATION


        (a)   The Executive agrees that during the course of his employment and
for a period of three years after termination, he will not disclose or make
accessible to any other person, the Corporation’s products, services and
technology, both current and under development, promotion and marketing
programs, lists, trade secrets and other confidential and proprietary business
information of the Corporation or any of its clients except to the extent the
same have become generally known to the public other than through a breach of
this Section 6. The Executive agrees: (1) not to use any such information for
himself or others during such three-year period; and (ii) not to take any such
material or reproductions thereof from the Corporation’s facilities at any time
during his employment by the Corporation, except as required in the Executive’s
duties to the Corporation. The Executive agrees immediately to return all such
material and reproductions thereof in his possession to the Corporation upon
request and in any event upon termination of employment.

        (b)   Except with prior written authorization by the Corporation, the
Executive agrees not to disclose or publish any of the confidential, technical
or business information or material of the Corporation, its clients or any other
party to whom the Corporation owes an obligation of confidence, at any time
during or for a period of three (3) years after his employment with the
Corporation.

7.

OWNERSHIP OF PROPRIETARY INFORMATION


        (a)   The Executive agrees that all information that has been created,
discovered or developed by the Corporation, its subsidiaries, affiliates,
successors or assigns (collectively, the “Affiliates”) (including, without
limitation, information relating to the development of the Corporation’s
business created by, discovered by, developed by or made known to the
Corporation or the Affiliates by Executive during the Employment Period and
information relating to Corporation’s customers, suppliers, consultants, and
licensees) and/or in which property rights have been assigned or otherwise
conveyed to the Corporation or the Affiliates, shall be the sole property of the
Corporation or the Affiliates, as applicable, and the Corporation or the
Affiliates, as the case may be, shall be the sole owner of all patents,



-4-

--------------------------------------------------------------------------------



copyrights and other rights in connection therewith, including but no limited to
the right to make application for statutory protection. All of the
aforementioned information is hereinafter called “Proprietary Information”. By
way of illustration but without limitation, Proprietary Information shall
include all discoveries, structures, inventions, designs, ideas, works of
authorship, copyrightable works, trademarks, copyrights, formulas, data,
know-how, show-how, improvements, inventions, product concepts, techniques,
information or statistics contained in, or relating to, marketing plans,
strategies, forecasts, blueprints, sketches, records, notes, devices, drawings,
customer lists, patent applications, continuation applications,
continuation-in-part applications, file wrapper continuation applications and
divisional applications and information about the Corporation’s or the
Affiliates’ employees and/or consultants (including, without limitation, the
compensation, job responsibility and job performance of such employees and/or
consultants).

        (b)   The Executive further agrees that at all times, both during the
Employment Period and after the termination of this Agreement, he will keep in
confidence and trust all Proprietary Information, and he will not use or
disclose any Proprietary Information or anything directly relating to it without
the written consent of the Corporation or the Affiliates, as appropriate, except
as maybe necessary in the ordinary course of performing his duties hereunder and
except for academic, non-commercial research purposes with the prior written
approval of the Board of Directors. The Executive acknowledges that the
Proprietary Information constitutes a unique and valuable asset of the
Corporation and each Affiliate acquired at great time and expense, which is
secret and confidential and which will be communicated to the Executive, if at
all, in confidence in the course of his performance of his duties hereunder, and
that any disclosure or other use of the Proprietary Information other than for
the sole benefit of the Corporation or the Affiliates would be wrongful and
could cause irreparable harm to the Corporation or the Affiliates, as the case
may be.

        Notwithstanding the foregoing, the parties agree that, at all such
times, the Executive is free to use (1) information in the public domain not as
a result of a breach of this Agreement, (ii) information lawfully received from
a third party and (iii) the Executive’s own skill, knowledge, know-how and
experience to whatever extent and in whatever way he wishes, in each case
consistent with his obligations as the Executive and that, at all times, the
Executive is free to conduct any non-commercial research not relating to the
Corporation’s business.

8.

DISCLOSURE AND OWNERSHIP OF INVENTIONS


        (a)   During the Employment Period, the Executive agrees that he will
promptly disclose to the Corporation, or any persons designated by the
Corporation, all improvements, inventions, designs, ideas, works of authorship,
copyrightable works, discoveries, trademarks, copyrights, trade secrets,
formulas, processes, structures, product concepts, marketing plans, strategies,
customer lists, information about the Corporation’s or the Affiliates’ employees
and/or consultants (including, without limitation, job performance of such
employees and/or consultants), techniques, blueprints, sketches, records, notes,
devices, drawings, know-how, data, whether or not patentable, patent
applications, continuation applications, continuation-in-part applications, file
wrapper continuation applications and divisional applications, made or conceived
or reduced to practice or learned by him, either alone or jointly with others,
during the Employment Period (all said improvements, inventions, designs, ideas,
works of authorship, copyrightable works, discoveries, trademarks, copyrights,
trade secrets, formulas, processes, structures, product concepts, marketing
plans, manufacturing or other strategies, customer lists, information about the
Corporation’s or the Affiliates’ employees and/or consultants, techniques,
blueprints, sketches, records, notes, devices, drawings, know-how, data, patent
applications, continuation applications, continuation-in-part applications, file
wrapper continuation applications and divisional applications shall be
collectively hereinafter called “Inventions”).



-5-

--------------------------------------------------------------------------------



        (b)   The Executive agrees that all Inventions shall be the sole
property of the Corporation to the maximum extent permitted by applicable law
and to the extent permitted by law shall be “works made for hire” as that term
is defined in the United States Copyright act (17 USCA, Section 101). The
Corporation shall be the sole owner of all patents, copyrights, trade secret
rights, and other intellectual property or other rights in connection therewith.
The Executive hereby assigns to the Corporation all right, title and interest he
may have or acquire in all Inventions. The Executive further agrees to assist
the Corporation in every possible way (but at the Corporation’s expense) to
obtain and from time to time, enforce patents, copyrights or other rights on
said Inventions in any and all countries, and to that end the Executive will
execute all documents necessary:

(i)  

to apply for, obtain and vest in the name of the Corporation alone (unless the
Corporation otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and


(ii)  

to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters, patent, copyright or other analogous protection.


        (c)   The Executive’s obligation to assist the Corporation in obtaining
and enforcing patents and copyrights for the Inventions in any and all countries
shall continue beyond the Employment Period, but the Corporation agrees to
compensate the Executive a reasonable rate after the expiration of the
Employment Period for time actually spent by the Executive at the Corporation’s
request on such assistance.

9.

NON-SOLICITATION


        During the Employment Period, and for 18 months thereafter, Executive
shall not, directly or indirectly, without the prior written consent of the
Corporation (i) solicit or induce any employee of the Corporation or any
Affiliate to leave the employ of the Corporation or any Affiliate or (ii) hire
for any purpose any present or former employee of the Corporation or any
Affiliate, unless said employee has been terminated by the Corporation for any
reason or the employee has terminated his or her employment for cause.

10.

TERMINATION


        (a)   The Executive’s Employment Period hereunder shall begin on the
Effective Date and shall continue for the period set forth in Section 2 hereof
unless sooner terminated upon the first to occur of the following events:

(i)  

The death of the Executive;


(ii)  

The Disability (as defined below in Section 10(b)) of the Executive;


(iii)  

Termination by the Board of Directors of the Corporation for “Just Cause”,
provided that the Corporation shall have given proper notice thereof, and the
Executive shall have had at least a thirty (30) day period to cure such “Just
Cause”. For the Purposes of this Agreement, any of the following actions by the
Executive shall constitute “Just Cause”:




-6-

--------------------------------------------------------------------------------



(A)  

Material breach by the Executive of Sections 5, 6, 7, 8, or 9 of this Agreement;


(B)  

Material breach by the Executive of any provision of this Agreement other than
Sections 5, 6, 7, 8, or 9 which is not cured by the Executive within 30 days of
written notice thereof from the Corporation;


(C)  

Negligent performance by the Executive of his duties as President of the
Corporation, as determined by the Board, after notice to the Executive and an
opportunity for the Executive to be heard by the Board;


(D)  

Any misconduct or omission on the part of the Executive intended to cause harm
to the Corporation; or


(E)  

The conviction of the Executive of (i) any felony or (ii) any other crime
involving moral turpitude;


(iv)  

Termination by the Executive for “Good Reason”. Any of the following actions or
omissions by the Corporation shall constitute “Good Reason”, provided that the
Executive shall have given proper notice thereof, and the Corporation shall have
had at least a thirty (30) day period to cure such “Good Reason”:


(A)  

Material breach by the Corporation of any provision of this Agreement that is
not cured by the Corporation within 30 days of written notice thereof from the
Executive to the Corporation, specifying in reasonable detail the basis for such
claimed breach;


(B)  

The failure of the Corporation to provide the Executive with a position,
authority or duties at least equivalent to the position, authority or duties
(other than those relating to the Board of Directors or any committee thereof)
previously held by the Executive during the Employment Period, the appointment
by the Corporation of an officer that has duties superior to those of the
Executive pursuant to Section 1 above, or any reduction of the Compensation paid
by the Corporation to the Executive or any material reduction of the benefits
given by the Corporation to the Executive, unless such reduction is deemed
necessary by the Board with the consent of the Executive, if such circumstance
is not remedied within (15) business days after written notice from the
Executive to the Corporation.


(v)  

A Change of Control which shall be deemed to occur upon either of the following:


(A)  

The sale by the Corporation of all or substantially all of its assets to any
person (as such term is used in Sections 13(d) and 14(d) of the Securities and
Exchange Act of 1934), the consolidation of the Corporation with any person, or
the merger of the Corporation with any person as a result of which merger the
Corporation is no longer the surviving entity, or if the Survivor, the
Corporation is owned by a parent company, unless, following such consolidation
at least a majority of the members of the Board of Directors of the surviving
entity or transferee are members of




-7-

--------------------------------------------------------------------------------



  the Board of Directors of the Corporation at the time of the initial action of
the Board of Directors providing for such consolidation, or


(B)  

The issuance of securities by the Corporation, or sale or transfer of securities
by one or more of the Corporation’s shareholders, in one or more transactions,
related or unrelated, to one or more persons, under circumstances whereby any
person and its affiliates (as hereafter defined) shall own as a result of such
sale or transfer thereafter, at least one half of the outstanding voting
securities of the Corporation.


          Nothing contained in the definition of Change of Control shall limit
or restrict the right of the Executive, in his capacity as a member of the
Board, from participating in any discussions or voting on any matter referred to
in said definition at any meeting of the Board. An “Affiliate” shall mean any
person that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or under common control with, any other person.


        (b)   For purposes hereof, a “Disability” of the Executive shall be
deemed to have occurred in the event (i) the Executive is absent from work or
otherwise substantially unable to assume his normal duties for a period of 30
successive days or an aggregate of 60 days during any 12-month period because of
physical or mental disability, accident, illness or other cause other than
approved vacation or leave of absence or (ii) the Executive is deemed by a
licensed physician designated by the Corporation and reasonably acceptable to
the Executive to have a permanent disability such that Executive will be unable
to perform his duties under this agreement. The Corporation shall have the right
to have the Executive examined by a competent physician for purposes of
determining his physical or mental incapacity.

        (c)   Upon termination by Corporation pursuant to either subparagraphs
(i), (ii), (iii) and (iv) of paragraph (a) above or by Executive other than
pursuant to subparagraph (iv) of paragraph (a) above, the Executive (or his
estate in the event of termination pursuant to subparagraph (ii)), shall be
entitled to receive the Base Salary accrued but unpaid as of the date of
termination.

        (d)   Upon termination by the Corporation (other than following a Change
of Control) for any reason other than as set forth in subparagraphs (i), (ii) or
(iii) of paragraph (a) above or by the Executive for any reason set forth in
subparagraphs (iv) of paragraph (a) above, then the Corporation shall continue
to pay the Executive, as the Executive’s sole damages for such termination, for
one year following such termination, the Base Salary (at the rate in effect at
the date of termination) which the Executive would have received during the one
year period following the termination of this Agreement had his employment not
been so terminated; provided that on the date of such termination, the Executive
shall be paid a lump sum equal to one times the annual Base Salary without
set-off for any salary earned from alternative employment. In addition, any
stock options granted to the Executive, including, but not limited to Section
3(b), shall continue to vest according to the provisions of Section 3(b) during
such one-year severance period.

        (e)   Upon termination, following a Change of Control, by the
Corporation (other than as set forth in subparagraph (i), (ii) or (iii) of
paragraph (a) above) or by the Executive for any reason set forth in
subparagraphs (iv) of paragraph (a) above, then the Corporation shall pay the
Executive, as the Executive’s sole damages for such termination, a lump sum
payment equal to two times the Base Salary at the higher of the rate in effect
at the date of termination or the rate in effect on the date of the Change of
Control. Such amount(s) shall not be set-off against amounts earned from
alternative employment. In



-8-

--------------------------------------------------------------------------------



addition, any stock options granted to the Executive, including, but not limited
to Section 3 (b), shall thereupon become immediately vested.

        (f)   It shall be a condition to the Executive’s right to receive the
benefits provided for in paragraphs (d) through (f) of Section 3 above that the
Executive shall have delivered to the Corporation a general release dated as of
the date of termination of the Executive’s employment hereunder.

11.

INDEMNIFICATION


        The Corporation shall indemnify and hold the Executive harmless to the
fullest extent permitted by the General Corporation Law of the State of
Delaware, as amended from time to time, for all amounts, (including without
limitation, judgments, fines, settlement payments, expenses and attorneys’ fees)
incurred or paid by the Executive in connection with any action, suit,
investigation or proceeding arising out of or relating to the performance by the
Executive of services for, or acting by the Executive as a director, officer or
employee of, the Corporation or any other person or enterprise at the
Corporation’s request, and shall to the fullest extent permitted by the General
Corporation Law of the State of Delaware, as amended from time to time, advance
all expenses incurred or paid by the Executive in connection with, and until
disposition of, any action, suit, investigation or proceeding arising out of or
relating to the performance by the Executive of services for, or acting by the
Executive as a director, officer or employee of, the Corporation or any other
person or enterprise at the Corporation’s request.

12.

INSURANCE


        If requested by the Corporation, the Executive agrees to cooperate with
the Corporation in obtaining for the Corporation’s benefit, at the Corporation’s
expense, life insurance on his life. Such cooperation shall include completing
and signing such forms or applications, undergoing physical examinations, and
such other acts as may be required in order to obtain such insurance.

13.

NOTICES


        Any notice or other communication under this Agreement shall be in
writing and shall be deemed to have been given: when delivered personally
against receipt therefor; one (1) day after being sent by Federal Express or
similar overnight delivery; or three (3) days after being mailed registered or
certified mail, postage prepaid, return receipt requested, to either party at
the address set forth below, or to such other address as such party shall give
by notice hereunder to the other party.

If to Corporation:   If to Executive:   AVAX Technologies, Inc.  Richard P.
Rainey  Attention: John Prendergast  203 North Blakely Street  9200 Indian Creek
Pkwy., Suite 200  Dunmore, Pennsylvania 18512  Overland Park, KS 66210    With a
copy to:  Sonnenschein Nath & Rosenthal LLP  Attention: Kevin R. Sweeney, Esq 
4520 Main Street  Kansas City, MO 64111 




-9-

--------------------------------------------------------------------------------



14.

SEVERABILITY OF PROVISIONS


        If any provision of this Agreement shall be declared by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced in
whole or in part, the remaining conditions and provisions or portions thereof
shall nevertheless remain in full force and effect and enforceable to the extent
they are valid, legal and enforceable, and no provision shall be deemed
dependent upon any other covenant or provision unless so expressed herein.

15.

ENTIRE AGREEMENT; MODIFICATION


        (a)   This Agreement and the agreements and instruments referenced in
Section 3(b) hereof contain the entire agreement of the parties relating to the
subject matter hereof and supersede in their entirety the Employment Letter
Agreements, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or in the agreements and instruments referenced in said Section
3(b). No modification of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

        (b)   The Executive acknowledges that any cash and non-cash compensation
received by him prior to the execution of this Agreement shall be applied to the
obligations of the Corporation hereunder and that the execution of this
Agreement after the Effective Date is not intended to entitle the Executive to
any greater compensation than was originally set forth in the Employment Letter
Agreements.

16.

BINDING EFFECT


        The rights, benefits, duties and obligations under this Agreement shall
inure to, and be binding upon, the Corporation, its successors and assigns, and
upon the Executive and his legal representatives. This Agreement constitutes a
personal service agreement, and the performance of the Executive, s obligations
hereunder may not be transferred or assigned by the Executive.

17.

NON-WAIVER


        The failure of either party to insist upon the strict performance of any
of the terms, conditions and provisions of this Agreement shall not be construed
as a waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

18.

REMEDIES FOR BREACH


        The Executive understands and agrees that any breach of Sections 5, 6,
7, 8 and 9 of this Agreement by the Executive could cause irreparable damage to
the Corporation and to the Affiliates, and that monetary damages alone would not
be adequate and, in the event of such breach, the Corporation shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent or redress the violation of the
Executive’s obligations under such Sections.

19.

GOVERNING LAW


        This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware without regard to principles
of conflict of laws.



-10-

--------------------------------------------------------------------------------



20.

HEADINGS


        The headings of paragraphs are inserted for convenience and shall not
affect any interpretation of this Agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                /s/   Richard P. Rainey   

--------------------------------------------------------------------------------

Richard P. Rainey         AVAX TECHNOLOGIES, INC.         By:     /s/   John
Prendergast    

--------------------------------------------------------------------------------

Name:    John Prendergast
Title:      Director  


















-11-



--------------------------------------------------------------------------------